Citation Nr: 1430740	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-17 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.   

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in December 2013.  At the hearing the Veteran provided additional evidence in support of his claims along with a waiver of RO review of the newly submitted evidence.  


FINDINGS OF FACT

1.  At his December 2013 hearing the Veteran stated that he wished to withdraw the appeal regarding the issue of entitlement to service connection for left ear hearing loss.

2.  The Veteran's right ear hearing loss was caused by exposure to the acoustic trauma of jet engines during service.  
 
3.  Tinnitus was caused by exposure to acoustic trauma during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for entitlement to service connection for left ear hearing loss.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Ear Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his December 2013 hearing the Veteran requested withdrawal of his appeal regarding his claim for service connection for left ear hearing loss.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal regarding the issue of entitlement to service connection for left ear hearing loss is dismissed.





II.  VCAA 

In light of the favorable determinations contained herein, further development with regard to VA's duties to notify and assist as set forth by the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).


III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within a year from the date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service, but this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

IV.  History

The Veteran testified in December 2013 that he worked the flight line while in the Navy.  He reported that he had frequent jet engine noise exposure, and that he often had to remove his hearing protection from his right ear to talk to the navigator and the pilot when they were strapped in.  The Veteran asserted that his hearing loss was not due to post service noise.  He noted that the way he fired guns after service exposed his left ear to more noise than his right ear, yet his hearing loss was in his right ear.  He maintains that therefore the right ear hearing loss must be due to his having more noise exposure to the right ear while in service.  His wife testified that she had known the Veteran since prior to service and that she noticed that he first had trouble hearing after he came back from service.  The Veteran maintains that his current right ear hearing loss and tinnitus disabilities are due to the acoustic trauma he experienced during service. 

The Board notes that the service treatment records (STRs) reveal that the Veteran had normal hearing in the right ear when examined in December 1972, February 1975, August 1975, and March 1977.  See 38 C.F.R. § 3.385.  The March 1977 discharge examination report reveals that the Veteran had auditory thresholds of 10, 15, 5, 0, 20, and 45 decibels in the right ear at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  A March 1977 STR indicates that the Veteran had swollen and reddened canals in both ears.  However, the next day examination revealed no inflammation or swelling in either ear.  

The first post service audiological examination of record is an August 2008 private (CSX) audiological report which reveals that the Veteran had hearing loss in the right ear.  He had right ear auditory thresholds of 20, 25, 10, 20, 80, 80, and 80 decibels at the respective frequencies of 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz. 

On VA (QTC) audiological examination in March 2011 the Veteran was noted to have normal left ear hearing, right ear hearing loss, and bilateral constant tinnitus.  The QTC examiner opined that the Veteran's current right ear hearing loss and tinnitus were unrelated to service.  She attributed the right ear hearing loss and bilateral tinnitus to post-service firearm use and to working for 35 years as a (CSX) train conductor.  

In favor of the Veteran's claim is a January 2010 private physician statement.  The physician stated that he had treated the Veteran since July of 2000.  He further opined that the Veteran's hearing loss is consistent with exposure to jet aircraft such as the Veteran incurred while working the flight deck with the jets and related loud noises.  

The Veteran's private physician provided another letter in December 2013.  He noted that the Veteran is right hand dominant and that when the Veteran worked around jet aircraft, flight deck and flight line, he consistently had to remove his hearing protection on the right ear so that he could communicate and hear fellow staff, which left his right ear exposed to hearing loss far greater than the left.  The physician attributed the Veteran's hearing loss of the right ear and tinnitus to service.  The physician went on to note that also due to the Veteran's right hand dominance, when shooting a firearm his right ear is guarded by his right shoulder when positioning himself to discharge a weapon, leaving his left ear more exposed to the noise from a firearm discharge, however, he suffers greater problem with his right ear.  (This would indicate that the right ear hearing loss is not due to post service firearms use).  The physician also noted that the Veteran's noise exposure while working with CSX would have been bilateral exposure for hearing loss rather than more dominant in the right ear only.  (This would indicate that the Veteran's right ear hearing loss is not due to post service noise exposure while working as a train conductor).  The physician stated that based upon the Veteran's history of working with jet aircraft, his current medical problems, and the STRs, it was his professional opinion that it is at least as likely as not that the Veteran's right ear hearing loss and tinnitus is caused by his military service, in particular duty on the avionics flight line.  

Also supporting the Veteran's claim is hearing testimony from his spouse that the Veteran experienced difficulty hearing her since he returned from service.  Additionally, in January 2010 the Veteran submitted a Navy study showing that flight deck crews could be exposed to substantial acoustic trauma even when wearing hearing protection.   

V. Analysis

In this case the Board finds that the record supports the Veteran's assertions that he was exposed to significant acoustic trauma during service.  The Board also finds that the evidence is at least in equipoise as to whether the Veteran has current right ear hearing loss and tinnitus due to his military service.  The Board recognizes that the March 2011 VA audiologist opined against the Veteran's claim, but the Board finds that the other evidence of record in support of the Veteran's claim is at least a probative as the negative VA opinion.  The December 2013 medical opinion discusses the Veteran's in-service and post-service exposures to acoustic trauma and provides probative reasons and bases as to why the Veteran's current right ear hearing loss and tinnitus is related to in-service trauma.  The Veteran and his wife's credible statements and testimony also indicate that the Veteran's right ear hearing loss and tinnitus have been present since soon after discharge from service.  Furthermore the literature submitted by the Veteran regarding flight deck crews being exposed to substantial acoustic trauma even when wearing hearing protection supports the Veteran's claim that his right ear hearing loss is due to service and that his tinnitus in both ears is related to service.   Considering the above the Board finds that service connection for right ear hearing loss and tinnitus is warranted.  38 C.F.R. § 3.303.


ORDER

The appeal of entitlement to service connection for left ear hearing loss is dismissed.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


